Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/20 and 6/16/21 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "outer cover layer", "first series of masking, diffuser and illuminating layers" and "a second series of masking diffuser and illuminating layers" and their "engagement", as recited in claim 1, as well as "the masking layer" of claims 5 and 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The following appears to lack proper antecedence: "the masking layer", "an outer cover layer engaged with a first series of masking, diffuser and illuminating layers [… and] engaged with a second series of masking, diffuser and illuminating layers".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what applicant intends by the first and second "series of masking, diffuser and illuminating layers" of claim 1. First it is not clear how a layer can be masking and diffusing and illuminating, these are different functions impossible by the same structure. Second, it is not clear what is intended by an "illuminating layer". Third, it is not clear at all how the recited structure, i.e. layers, performs the claimed functions, selectively illuminating the one or more displayable icons and the at least one device port.
Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
Claim 5 and 19 lack the proper antecedence for "the masking layer".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 10452257) in view of DIOVARDI (US 2019/0348791).
Regarding claim 1, KIM discloses an information console (FIG.s 1-40) for use in a vehicle configured to operate in an autonomous driving mode, the information console comprising: a monitor assembly (200 FIG. 7) arranged to face one or more passengers in a second row of seats of the vehicle, the monitor assembly having a bottom edge and a top edge; a lower endcap (such as the structure below 803 in FIG. 9) affixed to the bottom edge of the monitor assembly and configured to be secured to a floor of the vehicle between a pair of seats in a first row of seats (as shown in FIG. 9), the second row of seats being located behind the first row of seats; and an armrest (as shown but not labeled in FIG. 9) affixed to the top edge of the monitor assembly; wherein the monitor assembly includes a display screen (251 FIG. 7) and a notification region (evident of FIG.s 9-13), the notification region including one or more displayable icons (evident of FIG. 13), the notification region having a first section comprising an outer cover layer (see 810 FIG.s 11-13) engaged with a first series of masking, diffuser and illuminating layers (understood as layers capable of masking, diffusing and illuminating, 
KIM does not explicitly show the monitor assembly including at least one device port for a communication device of a passenger, wherein the notification region having a second section comprising the outer cover layer engaged with a second series of masking, diffuser and illuminating layers to selectively illuminate the at least one device port for the communication device.
DIOVARDI teaches an assembly (FIG.s 1-4) including at least one device port (42, 72 FIG.s 1-4) for a communication device of a passenger, and a notification region (see icons on 52 and 54 FIG.s 1-4) having a second section comprising an outer cover layer (such as 54 FIG. 2) engaged with a second series of masking, diffuser and illuminating layers (76, 78, 94 and their associated optical structures FIG.s 1-4) to selectively illuminate the at least one device port for the communication device.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to add an illuminated communication port, such as taught by DIOVARDI, with the monitor assembly of KIM, utilizing KIM's teachings of the layers motivated by DIOVARDI, such that the notification region having the second section comprising the outer cover layer engaged with the second series of masking, diffuser and illuminating layers to selectively illuminate the at least one device port for the communication device, in order to improve the operational modularity of the information console. 
Regarding claim 2, DIOVARDI the at least one device port comprises a pair of device ports, a first one of the device ports being arranged along a left side of the 
The motivation to combine is same as in claim 1 above. 
Regarding claim 3, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of KIM in view of DIOVARDI, as presented above, would further teach the one or more displayable icons includes a first icon disposed between the pair of device ports.
Regarding claim 4, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a second icon disposed adjacent to the first device port and a third icon disposed adjacent to the second device port, the second and third icons being configured to identify a battery status upon illumination, in order to further improve the operational modularity of the assembly in accordance to its preferred application. 
Regarding claim 17, KIM further discloses the outer cover layer (810 FIG.s 11-13) includes a transparent white, grey or colored surface for areas of the notification region encompassing the one or more displayable icons, and a non-transparent surface for areas of the notification region not encompassing the one or more displayable icons (see FIG. 12 and col. 21 line 3-53).
Regarding claim 18, KIM further discloses a vehicle (100 FIG. 1) comprising: a control system (required) having one or more processors configured to operate the vehicle in an autonomous driving mode based on objects and conditions in an environment external to the vehicle (see col. 4 line 1-33); and the user interface system (200 FIG. 7, col. 4 line 51-57) operatively coupled to the control system, the user .
Allowable Subject Matter
Claims 5-16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 5 requires, inter alia, the first series of masking, diffuser and illuminating layers of the first section of the notification region includes: a light guide panel having a first surface facing the masking layer and a second surface opposite the first surface; a set of reflectors attached to one or more surfaces of the light guide panel including at least the second surface and a third surface adjacent to an end of the second surface; and a light emitting module operatively engaged with the light guide panel along a fourth surface thereof opposite the third surface; wherein the masking layer includes one or more portions that are masked to block light emitted from the light guide panel and one or more portions that are unmasked to pass the light emitted from the light guide panel.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
In particular, the closest prior art of record possible combination, KIM in view of DIOVARDI and further in view of VASELYEV (US 2014/0226361) (300 FIG. 11), 
Claim 19 is objected to for including substantially the same allowable subject matter as that of claim 5.
Dependent claims 6-16 and 20 are objected to at least for their dependencies on allowable claims 5 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAAS (US 6539656), KANG (US 10877260), ARIONE (US 7705257), TADA (US 8894242), LIU (US 8666456).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875